NOTICE OF ALLOWABILITY (REISSUE OF U.S. PATENT 8,494,204)
TABLE OF CONTENTS
I. ACKNOWLEDGEMENTS	2
II. RESPOSNE TO ARGUMENTS	3
III. REASONS FOR ALLOWANCE	4
IV. CONCLUSION	5

I. ACKNOWLEDGEMENTS
 	This notice of allowability addresses U.S. reissue application No. 16/445,037 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is June 18, 2019 (“Actual Filing Date”). 
	The Instant Application is a reissue application of U.S. Patent No. 8,494,204 (“Patent Under Reissue”) titled “AUDIO DEVICE COMPRISING A MICROPHONE.”   The Patent Under Reissue was filed on January 25, 2011 (“Non-Provisional Filing Date”), assigned by the Office non-provisional U.S. patent application control number 13/013,610 (“Non-Provisional Application”), and issued on July 23, 2013 with claims 1-8 (“Originally Patented Claims”). 
 	On October 21, 2020, a non-final Office action was issued (“Oct 2020 Non-Final Rejection”).
 	On January 21, 2021, Application submitted a response to the Oct 2020 Non-Final Rejection (“Jan 2021 Response”).
 	On April 16, 2021, a final Office action was issued (“Apr 2021 Final Rejection”).
 	On July 16, 2021, Application submitted a response to the Apr 2021 Final Rejection that included a Request for Continued Examination (“Jul 2021 Response”).
 	This notice of allowability addresses the Jul 2021 Response.	
II. RESPOSNE TO ARGUMENTS
Claim Objections
 	In view of Applicant’s amendment to claim 11, the previous objection thereto is now withdrawn.

Rejections under 35 U.S.C. § 103
 	Applicant has amended claims 9 and 11 to recite, inter alia, that there is a space beneath the two elongated slit openings provided under the two elongated slit openings, “such that sound may pass through each of the two elongated slit openings at any point and reach each of the microphones.” A similar change has been made to claim 15.
 	Applicant argues this limitation distinguishes from the combination of Tipsmark and Dodge, as it allegedly provides a “structural configuration in which sound may pass through each of the two elongated slit openings at any point on the protective cover to reach each of the microphones” not taught by the cited combination (see Jul 2021 Response at pp. 7-8).
 	Applicant argues that Tispsmark fails to disclose or suggest such a configuration that allows sound to pass through each of the two elongated slit openings at any point and reach each of the microphones because allegedly “sound will not pass through each of [Tipsmark’s] two elongated slit openings (13,14) at any point and reach each of the microphones (11,12).” See id. at p. 8.
 	Applicant’s arguments and amendments are sufficient to overcome the previous § 103 rejections based on Tipsmark (WO 2005/055653 ) and Dodge (U.S. Patent 1,664,852 ) for the reasons given below. 
 	Accordingly, the previous § 103 rejections of claims 9-15 are withdrawn. 
III. REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 	Claims 9 and 11 require that “sound may pass through each of the two elongated slit openings at any point and reach each of the microphones.”  	
 	This limitations is interpreted as requiring an arrangement such that sound can pass through one of the elongated slit openings and reach both of the microphones. This concept is illustrated by FIGS. 1, 2 and 5 of the Patent Under Reissue. In particular, each of the slit openings are oriented along a long edge of the hearing-aid device such that both of the slit openings (6) can allow sound to pass through to both of the microphones (1, 11) via the sound entrances (2, 12). See also column 4:30-33 – “Each sound entrance 2, 12 thus receive sound from both slit formed openings 6 along the paths indicated by arrows 26 in FIG. 1. The audio device will still function even if one of the slit-formed openings 6 becomes clogged.”
 	Tipsmark does not appear to disclose such a limitation. In FIG. 1 of Tipsmark, the slit openings (23, 24) appear to each deliver sound only to respective microphones (12, 11). That is, Tipsmark’s hearing aid device seems to be arranged such that sound passing through one of the slit openings (23, 24) can only be delivered to one of the microphones embedded in the device, and not both. At best, Tipsmark is silent as to whether the slit openings (23, 24) can each deliver sound to both microphones (12, 11).
 	For this reason, claims 9 and 11 are determined to distinguish from Tipsmark. 
 	Claim 15 recites a substantially similar limitation – “sound may pass through the elongated slit opening located at any point on the protective cover to reach each of the microphones.” This limitation indicates that sound can pass through the slit opening and reach both of the microphones. Claim 15 is allowed for the same reasons as claims 9 and 11. 

 
IV. CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

















Conferees:
/NICK CORSARO/Primary Examiner, Art Unit 3992 

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992